DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US 4571450 hereinafter Duffy).

In regards to claim 1, Duffy discloses;” A cable line, including a conduit having a tubular body (abstract, Fig. 2 (7)), the wall of which is made of polymeric material (Col. 2, lines 16-23), and an electrical cable (Fig. 2 (1) provided with an outer sheath made of polymeric material (Col. 2, Lines 31-33) and laid inside the conduit's body along its entire length (Fig. 2 (shown)), wherein the body wall is made with the provision of its electrically conductive properties (Col. 2, lines 16-23), causing the possibility of current flow through the wall in the direction from its inner surface to the outer surface, furthermore the ratio of the diameter of the inner surface of the body wall to the diameter of the outer sheath of the cable is not less than 1.5 (Col. 2, Lines 16-26).”
Duffy discloses the claimed invention except for diameter of
the outer sheath of the cable is not less than 1.5. However, Duffy does disclose that the ratio is capable of being from 40% to 80% i.e. 1.40 to 1.80. It would have been obvious to one having ordinary skill in the art at the time the invention was made to be 1.5 or 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In re Aller, 105 USPQ 233.
Therefore, it would have been a matter of choice by the skilled artisan to select a ratio of 50% from the range of 40% to 80% and the claimed invention is disclosed. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 2, a modified Duffy discloses;” The cable line according to claim 1, wherein the electrically conductive properties of the wall are provided by using a polymeric electrically conductive material for its manufacture (Fig. 2 (9), Col. 2, lines 16-23).”

In regards to claim 4, a modified Duffy discloses;” The cable line according to claim 1, wherein the outer sheath of the cable is made of a polymeric electrically conductive material (Col. 2, lines 31-33).”
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US 4571450 hereinafter Duffy) as applied to claim 1 above, and further in view of Forrest (US 6046408 hereinafter Forrest).

In regards to claim 3, a modified Duffy discloses;” The cable line according to claim 1, wherein the electrically conductive properties of the wall are provided by using a polymeric dielectric material for its manufacture”, but does not directly disclose;” the formation of electrically conductive sections in it, made in the form of through holes in the body wall, distributed along its length, in each of which an electrically conductive element extending to the entire depth of the through hole is installed.”

However, Forrest discloses a wiring structure as shown in figure 4 that is composed of an insulation layer surrounding an insulated conductor that has a conductive portion (Fig. 4 (44)) that provide for an electrical path from the inner section of the structure to the outer section. This is further disclosed in the text Col. 1, lines 45-60. It would have been obvious to one skilled in the art to provide an unbroken electrical path to the outer surface of a buried cable to help prevent “water trees” from developing. Therefore, using the structure as disclosed by Forrest with the wiring structure disclosed by Duffy, the claimed invention is disclosed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847